Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.347 Page 1 of 28



 1   NOONAN LANCE BOYER &                  PAUL HASTINGS LLP
     BANACH                                Elizabeth L. Brann (SBN 222873)
 2
     David J. Noonan (SBN 55966)           elizabethbrann@paulhastings.com
 3   Genevieve M. Ruch (SBN 285722)        4747 Executive Drive, 12th Floor
     701 Island Avenue, Suite 400          San Diego, CA 92121
 4
     San Diego, CA 92101                   Telephone: 858-458-3000
 5   Telephone: 619-780-0880               Facsimile : 858-458-3005
     Facsimile: 619-780-0877
 6
 7   WILLIAMS & CONNOLLY LLP               Bruce M. Wexler*
     Thomas H. L. Selby*                   brucewexler@paulhastings.com
 8
     Stanley E. Fisher*                    Merri C. Moken*
 9   Charles L. McCloud*                   merrimoken@paulhastings.com
     Michael Xun Liu*                      200 Park Avenue
10
     725 Twelfth Street, N.W.              New York, NY 10166
11   Washington, DC 20005                  Telephone: 212-318-6000
12   Telephone: 202-434-5000               Facsimile 212-319-4090
     Facsimile: 202-434-5029               * Admitted pro hac vice
13   * Admitted pro hac vice
14                                         Attorneys for Defendants BioNTech SE
     Attorneys for Defendant Pfizer Inc.   and BioNTech US, Inc.
15
16                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18   Allele Biotechnology and              Case No. 20-cv-01958-H (AGS)
19   Pharmaceuticals, Inc.,
                                           MEMORANDUM OF POINTS AND
20                       Plaintiff,        AUTHORITIES IN SUPPORT OF
                                           MOTION TO DISMISS AMENDED
21   v.                                    COMPLAINT PURSUANT TO
                                           RULE 12(B)(6)
22   Pfizer Inc.; BioNTech SE;
23   BioNTech US, Inc.; and DOES 1-        Date:         May 3, 2021
                                           Time:         10:30 AM
     30                                    Courtroom:    15A
24
                                           Judge:        Hon. Marilyn L. Huff
25                       Defendants.       Magistrate:   Hon. Andrew G. Schopler
26
27
28

     {02327636}                         Case No. 20-cv-01958-H (AHG)
        DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.348 Page 2 of 28



 1                                                TABLE OF CONTENTS
 2   INTRODUCTION ..................................................................................................... 1
 3   BACKGROUND ....................................................................................................... 3
 4   I.       Defendants Allegedly Used Testing Data In Support of FDA
              Approval for Their Vaccine............................................................................. 3
 5
     II.      Allele’s Infringement Allegations Are Directed to Testing Related to
 6            Clinical Trials for Defendants’ Vaccine .......................................................... 4
 7   III.     Allele Amends Its Complaint But Does Not and Cannot Assert that
              Defendants’ COVID-19 Vaccine or its Manufacture Infringe Allele’s
 8            Patent ............................................................................................................... 6
 9   LEGAL STANDARD................................................................................................ 7
10   ARGUMENT ............................................................................................................. 8
11   I.       The Alleged Use of mNeonGreen in Clinical Trials is Reasonably
              Related to FDA Submissions for the COVID-19 Vaccine............................ 10
12
     II.      Alleged Use of mNeonGreen in Development of the Vaccine is
13            Reasonably Related to FDA Submissions for the COVID-19 Vaccine ........ 13
14   III.     The Alleged Use of Clinical Trial Data for Commercial Purposes is
              Not an Infringing Activity ............................................................................. 16
15
     IV.      Allele’s “Research Tool” Allegations Do Not Avoid Application of
16            the Safe Harbor Statute .................................................................................. 19
17   CONCLUSION ........................................................................................................ 21
18
19
20
21
22
23
24
25
26
27
28

      {02327636}                  ii      Case No. 20-cv-01958-H (AGS)
           DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.349 Page 3 of 28



 1                                          TABLE OF AUTHORITIES
 2                                                          CASES
 3
     Abtox, Inc. v. Exitron Corp.
 4      122 F.3d 1019 (Fed. Cir. 1997) ...................................................................... 9, 17
 5   Alphamed Pharm. Corp. v. Arriva Pharm., Inc.
 6      391 F. Supp. 2d 1148 (S.D. Fla. 2005) ............................................................... 13
 7   Amgen, Inc. v. Hoechst Marion Roussel, Inc.
       3 F.Supp.2d 104 (D. Mass. 1998) ....................................................................... 18
 8
 9   Anza Technology, Inc. v. Novatel Wireless, Inc.
       No. 16-cv-585, 2016 WL 7555397 (S.D. Cal. Nov. 4, 2016) .............................. 8
10
     Ashcroft v. Iqbal
11
        556 U.S. 662 (2009)........................................................................................ 8, 16
12
     Bell Atlantic Corp. v. Twombly
13      550 U.S. 544 (2007).............................................................................................. 7
14
     Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc.
15      No. 95-cv8833-RPP, 2001 WL 1512597 (S.D.N.Y. Nov. 28, 2001) ................. 20
16   Classen Immunotherapies, Inc. v. Elan Pharm., Inc.
17      786 F.3d 892 (Fed. Cir. 2015) ............................................................ 6, 12, 16, 20
18   DriveCam, Inc. v. SmartDrive Sys., Inc.
19      No. 11-CV-0997-H (RBB), 2012 WL 13175930 (S.D. Cal. Mar. 26, 2012)..... 15

20   Edwards Lifesciences Corp. v. Meril Life Scis. PVT. Ltd.
       No. 19-CV-06593-HSG, 2020 WL 6118533 (N.D. Cal. Oct. 16, 2020) ........... 17
21
22   Eli Lilly & Co. v. Medtronic, Inc.
        496 U.S. 661 (1990).............................................................................. 8, 9, 19, 20
23
     Ewing v. Integrity Cap. Sols., Inc.
24     No. 16-CV-1469-JLS-MDD, 2017 WL 758402 (S.D. Cal. Feb. 27, 2017) ....... 16
25
     Galderma Labs., L.P. v. Medinter US, LLC
26     No. 18-cv-1892-CFC-CJB, 2020 WL 871507 (D. Del. Feb. 14, 2020) ............. 10
27   Integra Lifesciences I, Ltd. v. Merck KGaA
28      496 F.3d 1334 (Fed. Cir. 2007) .................................................................... 14, 16

      {02327636}               iii      Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.350 Page 4 of 28



 1   Intermedics, Inc. v. Ventritex, Inc.
        775 F. Supp. 1269 (N.D. Cal. 1991) ............................................................. 12, 17
 2
 3   Isis Pharm., Inc. v. Santaris Pharma A/S Corp.
         No. 11-cv-2214-GPC-KSC, 2014 WL 794811 (S.D. Cal. Feb. 27, 2014) ......... 21
 4
     Jablon v. Dean Witter & Co.
 5
        614 F.2d 677 (9th Cir. 1980) ................................................................................ 7
 6
     Jones v. Bock
 7      549 U.S. 199 (2007).............................................................................................. 7
 8
     Katz v. Avanir Pharms.
 9     No. 06-cv-0496-DMS (LSP), 2007 WL 9776599 (S.D. Cal. Aug. 21, 2007) ... 19
10   Medical Diagnostic Laboratories, L.L.C. v. Protagonist Therapeutics, Inc.
11     298 F. Supp. 3d 1341 (N.D. Cal. 2018) .................................................. 10, 11, 13
12   Merck KGaA v. Integra Lifesciences I, Ltd.
       545 U.S. 193 (2005)..................................................................................... passim
13
14   Momenta Pharms., Inc. v. Amphastar Pharm., Inc.
       686 F.3d 1348 (Fed. Cir. 2012) .......................................................................... 12
15
16   Momenta Pharms., Inc. v. Teva Pharms. USA Inc.
       809 F.3d 610 (Fed. Cir. 2015) ............................................................................ 20
17
     Neitzke v. Williams
18      490 U.S. 319 (1989).............................................................................................. 7
19
     Proveris Sci. Corp. v. Innovasystems, Inc.
20      536 F.3d 1256 (Fed. Cir. 2008) .......................................................................... 20
21   PSN Ill., LLC v. Abbott Labs.
22     No. 09 C 5879, 2011 WL 4442825 (N.D. Ill. Sept. 20, 2011) ..................... 20, 21
23   Sams v. Yahoo! Inc.
24     713 F.3d 1175 (9th Cir. 2013) .............................................................................. 7

25   Telectronics Pacing Sys., Inc. v. Ventritex, Inc.
        982 F.2d 1520 (Fed. Cir. 1992) ................................................................ 9, 16, 18
26
27   Teva Pharm. USA, Inc. v. Sandoz Inc.
        Nos. 09 Civ. 10112 (KBF), 10 Civ. 7246 (KBF), 2013 WL 3732867
28      (S.D.N.Y. July 16, 2013) .................................................................. 12, 14, 19, 20

      {02327636}               iv       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.351 Page 5 of 28



 1   Toranto v. Jaffurs
        297 F. Supp. 3d 1073 (S.D. Cal. 2018) ................................................................ 7
 2
 3                                             STATUTES AND RULES
 4   21 U.S.C. § 360bbb-3 ................................................................................ 3, 4, 10, 12
 5   35 U.S.C. § 271(e)(1)........................................................................................ passim
 6
     42 U.S.C. § 262 .......................................................................................... 3, 4, 10, 12
 7
     Fed. R. Civ. P. 12 ............................................................................................. 2, 7, 21
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      {02327636}                v       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.352 Page 6 of 28



 1                                      INTRODUCTION
 2           Since it first emerged in late 2019, COVID-19 has rapidly become a global
 3   pandemic that has ended millions of lives and affected countless others. Faced with
 4   this historic threat, scientists at Defendants Pfizer Inc. (“Pfizer”) and BioNTech SE
 5   and BioNTech US, Inc. (collectively, “BioNTech”) have worked tirelessly to create,
 6   test, and obtain emergency use authorization (“EUA”) from the U.S. Food and Drug
 7   Administration (“FDA”) for a vaccine against SARS-CoV-2, the virus that causes
 8   COVID-19. But Pfizer and BioNTech’s work is not done. They continue to devote
 9   substantial time and resources to testing and studying their vaccine with the goal of
10   obtaining final regulatory approval under a Biologics License Application (“BLA”)
11   from the FDA.
12           On the eve of Pfizer and BioNTech’s submission of their EUA application to
13   the FDA, and with no prior notice, Plaintiff Allele Biotechnology and
14   Pharmaceuticals, Inc. (“Allele”) filed this patent suit alleging infringement arising
15   from Defendants’ efforts to advance their urgently needed COVID-19 vaccine
16   through the FDA approval process. Allele’s initial complaint did not accuse the
17   COVID-19 vaccine itself of patent infringement. Nor did Allele’s initial complaint
18   allege that patients taking the COVID-19 vaccine were using any Allele invention.
19   Instead, the basis of Allele’s complaint was that Pfizer and BioNTech used a third-
20   party’s product containing Allele’s patented fluorescent protein, which Allele calls
21   “mNeonGreen,” in testing their COVID-19 vaccine using blood drawn from clinical
22   trial participants receiving the vaccine.
23           Pfizer and BioNTech moved to dismiss the complaint because it alleged
24   activity that is plainly immune from patent infringement under 35 U.S.C. § 271(e)(1).
25   Section 271(e)(1) immunizes parties from allegations of patent infringement when, as
26   here, the accused actions are undertaken in order to develop information for
27   submission to the FDA pursuant to a federal law regulating the manufacture, use, or
28   sale of drugs. This immunity is broad, “extend[ing] to all uses of patented inventions

      {02327636}                1       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.353 Page 7 of 28



 1   that are reasonably related to the development and submission of any information” to
 2   the FDA for products like the Pfizer/BioNTech vaccine. Merck KGaA v. Integra
 3   Lifesciences I, Ltd., 545 U.S. 193, 202 (2005) (emphasis omitted).
 4         Instead of responding to the motion, Allele filed an Amended Complaint that
 5   accuses the same immune activity of infringement but seeks to muddy the waters to
 6   obscure the fatal flaw in its initial complaint. Allele is still seeking damages by
 7   alleging that Pfizer and BioNTech have used mNeonGreen “by conducting Phase I,
 8   II, and III clinical trials of the vaccine.” D.I. 29, ¶ 17. Allele is still not accusing
 9   Pfizer or BioNTech of selling a COVID-19 vaccine that infringes their patent, selling
10   their alleged invention of mNeonGreen, incorporating mNeonGreen into the vaccine
11   itself, or using mNeonGreen in the process of making the vaccine. Nonetheless, the
12   Amended Complaint seeks to avoid dismissal by adding a grab bag of new and
13   conclusory allegations, including assertions that Pfizer and BioNTech used
14   mNeonGreen to “select” a vaccine candidate and disseminated clinical test data
15   obtained from mNeonGreen for “commercial purposes.” D.I. 29, ¶¶ 3, 33, 43, 44, 47.
16         This tactic cannot succeed because the purported new allegations in the
17   Amended Complaint still do not change the critical fact that the only alleged use of
18   mNeonGreen is in testing blood drawn from clinical study participants to generate
19   data for the FDA. That use does not constitute infringement under Section 271(e)(1)
20   as a matter of law. Even if Pfizer and BioNTech allegedly also made later uses of the
21   data generated from the clinical testing, or if that clinical trial testing allegedly was
22   involved in selecting the final vaccine to obtain EUA, that does not change the result.
23   This Court should dismiss Allele’s Amended Complaint under Rule 12(b)(6) before
24   this lawsuit becomes another burden on Pfizer and BioNTech as they continue their
25   work on this vital vaccine.1
26
27   1
       For purposes of this motion, Pfizer and BioNTech cite and rely upon the statements
28   in the Amended Complaint as alleged. Nothing in this motion should be construed as
     agreement that Pfizer, BioNTech US, Inc., or BioNTech SE in fact engaged in the
      {02327636}                              2        Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.354 Page 8 of 28



 1                                      BACKGROUND
 2    I.     Defendants Allegedly Used Testing Data In Support of FDA Approval for
 3           Their Vaccine
 4           Early last year, scientists at Pfizer began working with BioNTech to develop a
 5   vaccine against SARS-CoV-2, the virus that causes COVID-19. D.I. 29-5, at 12; D.I.
 6   29-7, at 3. The vaccine, designated BNT162b2, utilizes a composition in which
 7   messenger RNA (“mRNA”) is encapsulated in lipid nanoparticles and injected into
 8   the body. D.I. 29-5, at 12. When administered, the mRNA prompts the body’s cells
 9   to make a protein that is part of the SARS-CoV-2 virus. Id. This protein, in turn,
10   elicits the body’s own immune system to produce neutralizing antibodies against the
11   virus. Id. Once antibodies are present, the body can fight off, or “neutralize,” the
12   real virus.
13           On November 20, 2020, Pfizer and BioNTech requested Emergency Use
14   Authorization (“EUA”) from the FDA to allow use of the Pfizer/BioNTech vaccine in
15   individuals 16 years of age and older, which the FDA granted on December 11, 2020.
16   D.I. 29, ¶ 23. The EUA is not a full FDA approval of the vaccine. It is a temporary
17   authorization by the FDA based on, inter alia, clinical trial safety and efficacy data to
18   use the vaccine in a national emergency. See 21 U.S.C. § 360bbb-3(c)(2). To obtain
19   full regulatory approval of the COVID-19 vaccine, Pfizer and BioNTech also will
20   need to submit a Biologics License Application (“BLA”). See 42 U.S.C. §
21   262(a)(2)(C). As of the date of this submission, the Pfizer/BioNTech vaccine is
22   administered solely under the FDA regulatory authorization provided by the EUA.
23
24
25   activities alleged in the Amended Complaint or that mNeonGreen is an invention
     entitled to patent protection. Also, because Allele makes collective allegations against
26   both BioNTech entities, BioNTech is referred to collectively in this motion. None of
27   the collective references should be understood as agreement that Pfizer or particular
     BioNTech entities, individually or collectively, engaged in the specific acts discussed
28   herein.
      {02327636}                3       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.355 Page 9 of 28



 1           Both the EUA and the eventual full regulatory approval require Pfizer and
 2   BioNTech to show that their vaccine is safe and effective against SARS-CoV-2
 3   infection. See 42 U.S.C. § 262(a) (describing FDA regulation and license of new
 4   biological drug products); 21 U.S.C. § 360bbb-3 (describing FDA regulation of drug
 5   products for use in emergencies based on review of scientific evidence, including
 6   clinical trial data). To meet the FDA’s ongoing requirements during the pandemic,
 7   Pfizer and BioNTech are engaged in large scale clinical trials to evaluate, among other
 8   things, whether individuals who receive the vaccine are less susceptible to COVID-19
 9   infection and whether the vaccine mitigates against individuals being susceptible to
10   more serious outcomes. See D.I. 29, ¶ 23. The data generated by clinical use during
11   this period will be considered by the FDA in reviewing the full BLA when it is
12   submitted. See 42 U.S.C. § 262(a).
13   II.     Allele’s Infringement Allegations Are Directed to Testing Related to
14           Clinical Trials for Defendants’ Vaccine
15           In October 2020, after the clinical trials started but prior to the FDA’s
16   emergency authorization of the Pfizer/BioNTech vaccine, and with no notice to Pfizer
17   or BioNTech, Allele filed this suit asserting infringement of U.S. Patent No.
18   10,221,221 (“the ’221 patent”). The ’221 patent purports to claim a fluorescent
19   protein, which Allele calls “mNeonGreen,” that glows when exposed to certain
20   wavelengths of light. D.I. 29, ¶ 29.
21           The initial complaint asserted that Pfizer and BioNTech used mNeonGreen
22   when performing one of many tests during their clinical trials. This alleged test,
23   called a “neutralization assay,” is a laboratory procedure to detect the presence of
24   antibodies in a blood sample of a clinical trial patient after being given a vaccination
25   capable of neutralizing the SARS-CoV-2 virus. D.I. 1, ¶¶ 26–27, 29–30, 32–33, 39,
26   41, 47, 53. According to the original complaint and the Amended Complaint, the
27   purpose of the neutralization assay is to study whether a patient who received the
28

      {02327636}                4       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.356 Page 10 of 28



 1   vaccine and submitted to a blood draw and testing of their sample has developed
 2   neutralizing antibodies against the SARS-CoV-2 virus. Id., ¶ 32; D.I. 29 ¶ 37.
 3           In the Amended Complaint, Allele does not allege that the COVID-19 vaccine
 4   includes mNeonGreen or that Pfizer or BioNTech have ever marketed mNeonGreen.
 5   Allele instead alleges that a non-party to this suit, the University of Texas Medical
 6   Branch (“UTMB”), supplied a product containing mNeonGreen that BioNTech and
 7   Pfizer allegedly used in testing the COVID-19 vaccine during clinical trials. In
 8   particular, Allele alleges UTMB created a new, man-made version of the SARS-CoV-
 9   2 virus called “icSARS-CoV-2-mNG.” D.I. 29, ¶¶ 51–52. Allele alleges that
10   UTMB’s icSARS-CoV-2-mNG is a “reporter virus” that behaves the same way as the
11   naturally occurring SARS-CoV-2 virus, except that it also causes infected cells to
12   produce a glowing protein (allegedly mNeonGreen) when the virus is present. Id.
13   Allele alleges that this reporter virus was used in a “neutralization assay.” Id.
14           According to the Amended Complaint, the neutralization assay is performed by
15   mixing serum drawn from a clinical trial participant with the UTMB reporter virus.
16   D.I. 29-4, at 4–6; D.I. 29-5, at 22. The now-infected serum is then introduced to test
17   cells grown on a plate. Id. If the serum of the clinical trial patient does not contain
18   antibodies, the reporter virus allegedly causes the test cells to produce the
19   mNeonGreen protein and, in turn, glow green. Id. But if the patient’s serum contains
20   antibodies generated by the vaccine, the reporter virus is neutralized and unable to
21   infect the test cell, meaning the test cells allegedly do not produce the mNeonGreen
22   protein. Id. Thus, as alleged, the detection of the glowing protein on the cell plate
23   indicates the presence of the reporter virus, and therefore the failure of the vaccine to
24   produce sufficient antibodies in that patient to neutralize the virus. Id.
25           Like the initial complaint, Allele’s Amended Complaint asserts that
26   “[t]hroughout each of Phases I and II of their COVID-19 vaccine trial, Defendants
27   Pfizer and BioNTech analyzed patient samples using an mNeonGreen neutralization
28   assay,” D.I. 29, ¶ 37; see also id., ¶ 65 (“Defendants since at least as early as May of

      {02327636}                5       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.357 Page 11 of 28



 1   2020 continued using Allele’s mNeonGreen throughout their COVID-19 vaccine
 2   trials”). The Amended Complaint cites and attaches exhibits (the same Exhibits as the
 3   original complaint), including Exhibits 5, 6, and 7, that purportedly show the use of
 4   mNeonGreen in the context of the ongoing clinical trials. D.I. 29-5, 29-6, 29-7.
 5   Allele alleges that Pfizer and BioNTech submitted the results of this neutralization
 6   assay, along with numerous other assay results and data, in support of their application
 7   for EUA, and that this information will also support the full approval sought by the
 8   BLA. D.I. 29, ¶¶ 23, 37–38, 41–44; D.I. 29-7, at 4.
 9 III.      Allele Amends Its Complaint But Does Not and Cannot Assert that
10           Defendants’ COVID-19 Vaccine or its Manufacture Infringe Allele’s
11           Patent
12           On February 8, 2021, Pfizer and BioNTech moved to dismiss the initial
13   complaint based on the § 271(e)(1) safe harbor provision. D.I. 24. Defendants’
14   motion noted that the gravamen of Allele’s infringement allegations was the supposed
15   use of the mNeonGreen protein in the neutralization assay during the COVID-19
16   clinical trials. Defendants explained that this alleged use fails to state a claim under
17   well-established precedent, which holds that an accused infringer’s “clinical study and
18   its FDA submissions clearly fall within the scope of the safe harbor.” Classen
19   Immunotherapies, Inc. v. Elan Pharm., Inc., 786 F.3d 892, 897 (Fed. Cir. 2015).
20           Rather than oppose the motion, Allele amended its complaint to make its prior
21   allegations regarding use of mNeonGreen in clinical trials less clear. The Amended
22   Complaint also seeks to characterize the use of the clinical trial data in other ways,
23   such as conclusory assertions of Pfizer’s and BioNTech’s purported use of the
24   neutralization assay for research and development purposes, and the use of data
25   generated in the clinical trials for commercial purposes. D.I. 29, ¶¶ 3, 35–44, 47, 48.
26   As with Allele’s first complaint, however, the alleged infringing act is the use of
27   mNeonGreen in the neutralization assay to test the blood drawn from clinical trial
28   participants, which generated information for use in seeking FDA’s emergency use

      {02327636}                6       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.358 Page 12 of 28



 1   authorization for the COVID-19 vaccine and, ultimately, full regulatory approval
 2   under a BLA. Beyond conclusory assertions of commercial purpose, there is no
 3   allegation, nor could there be, that Pfizer and BioNTech engaged in commercial
 4   activities involving mNeonGreen such as making mNeonGreen and selling it to third
 5   parties. Nor does Allele assert that the BNT162b2 vaccine itself includes the
 6   mNeonGreen protein, or that the manufacture or sale of that vaccine (which does not
 7   contain mNeonGreen) infringes the ’221 patent.
 8                                     LEGAL STANDARD
 9           “A complaint is subject to dismissal for failure to state a claim if the
10   allegations, taken as true, show the plaintiff is not entitled to relief.” Jones v. Bock,
11   549 U.S. 199, 215 (2007). Although the court must “assume the truth of all factual
12   allegations . . . legal conclusions need not be taken as true merely because they are
13   cast in the form of factual allegations.” Toranto v. Jaffurs, 297 F. Supp. 3d 1073,
14   1084 (S.D. Cal. 2018) (citations omitted). “While a plaintiff need not give ‘detailed
15   factual allegations,’ he must plead sufficient facts that, if true, ‘raise a right to relief
16   above the speculative level.’” Id. at 1083 (quoting Bell Atlantic Corp. v. Twombly,
17   550 U.S. 544, 545 (2007)).
18           “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a
19   dispositive issue of law.” Neitzke v. Williams, 490 U.S. 319, 326 (1989). Further,
20   “the assertion of an affirmative defense may be considered properly on a motion to
21   dismiss where the ‘allegations in the complaint suffice to establish’ the defense.”
22   Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013) (quoting Jones, 549 U.S. at
23   215); see also Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980).
24           “When ruling on a motion to dismiss, the Court may consider the facts alleged
25   in the complaint, documents attached to the complaint, documents relied upon but not
26   attached to the complaint when authenticity is not contested, and matters of which the
27   Court takes judicial notice.” Toranto, 297 F. Supp. 3d at 1084.
28

      {02327636}                7       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.359 Page 13 of 28



 1           Finally, a party asserting infringement cannot use lack of clarity in a complaint
 2   as to what the alleged infringing activities are in order to avoid a motion to dismiss.
 3   See, e.g., Anza Technology, Inc. v. Novatel Wireless, Inc., No. 16-cv-585, 2016 WL
 4   7555397, at *3–4 (S.D. Cal. Nov. 4, 2016). A deficient pleading also cannot be used
 5   as a tool to “unlock the doors of discovery for a plaintiff armed with nothing more
 6   than conclusions.” Id. at *4 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79
 7   (2009)).
 8                                         ARGUMENT
 9           The safe harbor provision excludes from infringement any use of a patented
10   invention that is reasonably related to the development and submission of
11   information to the FDA. See 35 U.S.C. § 271(e)(1). Allele’s Amended Complaint
12   alleges that Pfizer and BioNTech have used the “mNeonGreen” protein in ongoing
13   clinical trials to generate data that will support final FDA approval for the
14   Pfizer/BioNTech vaccine. Because the alleged use of the mNeonGreen protein is
15   protected by the statutory safe harbor, this case should be dismissed.
16           35 U.S.C. § 271(e)(1) states in relevant part:
17                 It shall not be an act of infringement to make, use, offer to
18                 sell, or sell within the United States or import into the United
19                 States a patented invention . . . solely for uses reasonably
20                 related to the development and submission of information
21                 under a Federal law which regulates the manufacture, use,
22                 or sale of drugs or veterinary biological products.
23   (emphasis added). The safe harbor allows companies like Pfizer and BioNTech “to
24   engage in otherwise infringing activities necessary to obtain regulatory approval.”
25   Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 671 (1990). The statute
26   accomplishes this by immunizing the use of a “patented invention”—which the
27   Supreme Court has held “is defined to include all inventions”—so long as the use of
28

      {02327636}                8       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.360 Page 14 of 28



 1   that invention is “reasonably related” to development and submission of information
 2   to the FDA. Id. at 665.
 3           Congress “exempted from infringement all uses of patented compounds
 4   ‘reasonably related’ to the process of developing information for submission under
 5   any federal law regulating the manufacture, use, or distribution of drugs.” Merck,
 6   545 U.S. at 206. If the use of the patented invention is reasonably related to
 7   developing information for FDA approval, the safe harbor applies regardless of “the
 8   phase of research in which [the information] is developed or the particular
 9   [regulatory] submission in which it could be included.” Id. at 202. Similarly, the
10   safe harbor “does not look to the underlying purposes or attendant consequences of
11   the activity . . . as long as the use is reasonably related to FDA approval.” Abtox,
12   Inc. v. Exitron Corp., 122 F.3d 1019, 1030 (Fed. Cir. 1997), opinion amended on
13   reh’g, 131 F.3d 1009 (Fed. Cir. 1997); Telectronics Pacing Sys., Inc. v. Ventritex,
14   Inc., 982 F.2d 1520, 1524 (Fed. Cir. 1992) (finding no “unspoken requirement that
15   the disclosure of information obtained during clinical trials to persons other than
16   FDA officials, although not itself an act of infringement, somehow ‘repeals’ the
17   exemption”).
18           Under this black letter law, the claim alleged in the Amended Complaint
19   cannot proceed. The alleged infringing act is the use of the mNeonGreen protein in a
20   neutralization assay performed on blood samples drawn from patients involved in
21   clinical trials of the COVID-19 vaccine. That assay allegedly generates data related
22   to FDA submissions in support of regulatory authorization for a drug product (in this
23   case, a lifesaving vaccine). Allele’s recasting of its allegations to characterize this
24   data as being for “research” or “development” or “commercial” purposes does
25   nothing to change the fact that the alleged infringing act is the generation of clinical
26   trial data reasonably related to FDA submissions. This is an immunized use under
27   the safe harbor, and the Amended Complaint should be dismissed.
28

      {02327636}                9       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.361 Page 15 of 28



 1    I.     The Alleged Use of mNeonGreen in Clinical Trials is Reasonably Related
 2           to FDA Submissions for the COVID-19 Vaccine
 3           1.    Data showing efficacy in clinical trials is central to FDA authorization to
 4   market new drugs or biologics. See 42 U.S.C. § 262(a)(2); 21 U.S.C. § 360bbb-
 5   3(c)(2), (e)(1). Consequently, district courts have repeatedly dismissed patent
 6   infringement complaints in which the alleged infringing activity occurs in connection
 7   with clinical testing. For example, in Medical Diagnostic Laboratories, L.L.C. v.
 8   Protagonist Therapeutics, Inc., the court dismissed a complaint because “the only
 9   specific examples alleged [we]re the sales . . . in connection with clinical trials.” 298
10   F. Supp. 3d 1241, 1248 (N.D. Cal. 2018). The court explained that these allegations
11   “d[id] not support a plausible inference that [the accused infringer] used or sold [the]
12   patented technology in a manner not reasonably related to developing information for
13   submission in connection with the regulatory approval process.” Id. at 1249.
14   Similarly, in Galderma Labs., L.P. v. Medinter US, LLC, the district court dismissed
15   a complaint because it could not conclude from the complaint that the patented
16   invention was used “for purposes unrelated to . . . clinical trials.” No. 18-cv-1892-
17   CFC-CJB, 2020 WL 871507, at *3 (D. Del. Feb. 14, 2020).
18           Dismissal of Allele’s Amended Complaint is required for the same reasons.
19   Allele repeatedly acknowledges that the accused neutralization assay is used in
20   clinical trials to generate data and information for regulatory approval for the
21   Pfizer/BioNTech vaccine candidate. To take a few examples:
22        Allele pleads that “[t]hrough continued unauthorized use of mNeonGreen,
23           Defendants’ vaccine candidate was further evaluated, and eventually
24           authorized for use by the FDA on December 11, 2020 after, on information and
25           belief, clinical trials involving at least about 40,000 participants,” D.I. 29, ¶ 23.
26        Allele alleges that “[t]hroughout each of Phases I and II of their COVID-19
27           vaccine trial, Defendants Pfizer and BioNTech analyzed patient samples using
28

      {02327636}               10       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.362 Page 16 of 28



 1          an mNeonGreen neutralization assay to evaluate COVID-19 neutralizing
 2          antibody levels.” Id., ¶ 37.
 3       The Amended Complaint further states that BioNTech “used mNeonGreen
 4          technology in Phases I and II of its COVID-19 vaccine trial,” id., ¶ 38; and that
 5          “BioNTech admits in Exhibit 5 that it used in Phases I and II of their COVID-
 6          19 vaccine trial the DNA construct described in the Cell Host Article, which
 7          contains and is fundamentally based on the mNeonGreen research tool.” Id.,
 8          ¶ 43.
 9       The Amended Complaint also asserts that Pfizer was responsible for the
10          “design, data collection, data analysis, data interpretation, and writing” of a
11          report that describes the phase I and II clinical trial of the COVID-19 vaccine
12          candidate. Id., ¶ 56; D.I. 29-5.
13       Each of the exhibits to the complaint cited as the purported basis for the
14          allegations of infringement refers to the use of the data in connection with the
15          FDA-mandated clinical trials. D.I. 29-5, 29-6, 29-7.
16   All of these activities are reasonably related to obtaining FDA authorization for
17   Defendants’ vaccine. And all of them are therefore subject to the safe harbor. See
18   Medical Diagnostic Labs., 298 F. Supp. 3d at 1248.
19          2.      Apparently recognizing that the safe harbor is fatal to their claim based
20   on using mNeonGreen in connection with clinical trials, Allele tries three other
21   gambits in the Amended Complaint, each of which is plainly contrary to law:
22          -- Allele makes conclusory references to Pfizer’s and BioNTech’s alleged use
23   of the mNeonGreen neutralization assay in clinical studies to evaluate the effect of
24   the vaccine against emerging COVID-19 variants. D.I. 29, ¶¶ 3, 49. Such an
25   allegation still fails to state a claim. Where the results of an experiment “would be
26   appropriate to include in a submission to the FDA, that use is” protected by the safe
27   harbor. Merck, 545 U.S. at 207. The FDA has not yet granted full regulatory
28   approval for Pfizer and BioNTech’s COVID-19 vaccine, which is currently

     {02327636}               11       Case No. 20-cv-01958-H (AGS)
        DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.363 Page 17 of 28



 1   distributed under the FDA’s emergency use authorization. Clinical trial data
 2   collected in the course of determining whether BNT162b2 is also effective against
 3   emerging strains of COVID-19 is reasonably related to information for submission to
 4   the FDA in support of regulatory approval. See 42 U.S.C. § 262(a)(2); 21 U.S.C.
 5   § 360bbb-3(c)(2), (e)(1). Allele does not and cannot allege otherwise.
 6           -- Allele repeatedly asserts that Pfizer was not required to use mNeonGreen
 7   (as opposed to some other laboratory test or reagent) in its clinical trials. See D.I. 29
 8   ¶¶ 37, 40, 43, 45, 49, 57. But Allele’s asserted belief that there were alternatives to
 9   mNeonGreen available for use in the COVID-19 vaccine trials is legally irrelevant
10   under the safe harbor. Momenta Pharms., Inc. v. Amphastar Pharm., Inc., 686 F.3d
11   1348, 1353, 1359 (Fed. Cir. 2012) (rejecting argument that “testing is not protected
12   because there are FDA endorsed non-infringing alternatives available” and holding
13   that safe harbor “does not mandate the use of a noninfringing alternative when one
14   exists”); see also Teva Pharm. USA, Inc. v. Sandoz Inc., Nos. 09 Civ. 10112 (KBF),
15   10 Civ. 7246 (KBF), 2013 WL 3732867, at *6 (S.D.N.Y. July 16, 2013).
16           -- Allele alleges that Pfizer/BioNTech are not marketing a competing product
17   to mNeonGreen and that the ’221 patent is not about to expire. See D.I. 29, ¶ 45.
18   But, again, such assertions do not avoid statutory immunity under 35 U.S.C.
19   § 271(e)(1). See Classen, 786 F.3d at 897 (“Nor does the statute limit the safe harbor
20   only to those activities necessary for seeking approval of a generic version of a
21   brand-name drug product.”); Intermedics, Inc. v. Ventritex, Inc., 775 F. Supp. 1269,
22   1273 (N.D. Cal. 1991), aff’d, 991 F.2d 808 (Fed. Cir. 1993) (rejecting argument that
23   safe harbor only protects use “which results in the alleged infringer entering the
24   market place after the patent-in-issue has expired”).
25           In sum, the allegations of the complaint demonstrate that the alleged use in
26   clinical trials is related to seeking FDA approval. The safe harbor bars these claims.
27
28

      {02327636}               12       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.364 Page 18 of 28



 1   II.     Alleged Use of mNeonGreen in Development of the Vaccine is Reasonably
 2           Related to FDA Submissions for the COVID-19 Vaccine
 3           1.    In a further attempt to get around the safe harbor, Allele amended its
 4   complaint to make conclusory and self-contradictory assertions that Pfizer and
 5   BioNTech used mNeonGreen in a neutralization assay before conducting clinical
 6   trials on the COVID-19 vaccine. See, e.g., D.I. 29, ¶¶ 3, 6, 7, 8, 12. Allele’s
 7   proffered allegations fail to state a cognizable claim of infringement.
 8           At the threshold, the Amended Complaint provides no specific factual
 9   allegations of infringing use of the ’221 patent other than its alleged use in
10   connection with analyzing blood drawn from clinical trials participants. Allele can
11   state in a conclusory manner that the ’221 patent was used to “research” and
12   “develop” the vaccine, but these semantic allegations made without any further
13   factual assertions add nothing to the analysis. Alphamed Pharm. Corp. v. Arriva
14   Pharm., Inc., 391 F. Supp. 2d 1148, 1159–60 (S.D. Fla. 2005) (dismissing
15   infringement claim because the complaint failed to allege that “any of the activities
16   [the defendant] has taken constitute research to identify new drugs . . . . [but] only
17   contains allegations that Arriva has been conducting clinical trials.”); see also Med.
18   Diagnostic, 298 F. Supp. 3d at 1248.
19           In any event, nothing in Allele’s conclusory allegation of “pre-clinical” use
20   changes the safe harbor analysis. The Supreme Court held that the safe harbor
21   applies regardless of “the phase of research in which [the information] is developed
22   or the particular [regulatory] submission in which it could be included.” Merck, 545
23   U.S. at 202. Pre-clinical research and development activities are protected by the
24   safe harbor unless they constitute “[b]asic scientific research . . . performed without
25   the intent to develop a particular drug or a reasonable belief that the compound will
26   cause the sort of physiological effect the researcher intends to induce.” Merck, 545
27   U.S. at 205–06. “[A]s long as there is a reasonable basis for believing that the
28   experiments will produce the types of information that are relevant to an [FDA

      {02327636}               13       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.365 Page 19 of 28



 1   submission],” the safe harbor applies, even if the results of those experiments are not
 2   ultimately submitted to FDA. Id. at 208 (internal quotation marks omitted); see also
 3   Integra Lifesciences I, Ltd. v. Merck KGaA, 496 F.3d 1334, 1347 (Fed. Cir. 2007).
 4              Allele’s Amended Complaint falls squarely within this precedent. Allele
 5   pleads that “Defendants did not use mNeonGreen” in what they assert was “over a
 6   decade” of efforts to develop an mRNA-based therapeutic. D.I. 29., ¶ 5 (emphasis
 7   added). All of the alleged uses of mNeonGreen are related to evaluating or testing
 8   existing COVID-19 vaccine candidates whose anticipated effects—triggering the
 9   body to produce antibodies against the SARS-CoV-2 virus—were already known.
10   See, e.g., id., ¶ 33 (“determining therapeutic outcome of potential drug candidates”);
11   ¶¶ 37–38 (evaluate and assess vaccine candidates); ¶57 (test the vaccine against new
12   strains of COVID-19). Under Merck and Integra, such activities would be protected
13   by the safe harbor even if Pfizer and BioNTech had never provided the results to
14   FDA. See Merck, 545 U.S. at 207–08; Integra Lifesciences I, 496 F.3d at 1347.
15   Allele’s concessions that Defendants in fact allegedly used the results of their testing
16   to support approval of their vaccine only underscores that the safe harbor applies here
17   and that dismissal is necessary. Teva, 2013 WL 3732867, at *7 (dismissing where
18   “complaints plead that in fact [defendants] used the [patented invention] to contribute
19   to the generation of information relevant to their [FDA submissions]”).2
20
21
22   2
      Paragraph 53 of the Amended Complaint cites Exhibit 3 for the proposition that the
23   authors of that article “developed a SARS-CoV-2 reporter tool . . . , with the
     ‘mNeonGreen virus[] be[ing] reliably used to study viral replication and
24   pathogenesis.’” (emphasis added). The authors in question were scientists affiliated
25   with UTMB, who are not parties to this suit. And Plaintiffs misleadingly altered the
     actual quote from Exhibit 3, where the UTMB authors stated that “mNeonGreen virus
26   could be reliably used to study viral replication and pathogenesis.” D.I. 29-3 at 29.
27   There is no allegation in the Amended Complaint, or citation of attached Exhibits, that
     the Defendants in this case, Pfizer and BioNTech, actually used mNeonGreen
28   generally to “study viral replication and pathogenesis.”
         {02327636}               14       Case No. 20-cv-01958-H (AGS)
            DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.366 Page 20 of 28



 1           2.    Allele further alleges in conclusory fashion that mNeonGreen was used
 2   to “winnow” down an “unmanageable” number of potential vaccine candidates. D.I.
 3   29, ¶¶ 3, 19, 33. But these implausible allegations are similarly insufficient to state a
 4   claim on which relief can be granted.
 5           Not surprisingly, Allele’s allegations on this point lack any support. Allele’s
 6   own complaint cites documents stating that Pfizer and BioNTech were purportedly
 7   evaluating four related candidates and were doing so in the context of clinical trials.
 8   D.I. 29-6, at 2 (“BioNTech and Pfizer are evaluating four vaccine constructs of
 9   BNT162 in an mRNA-based clinical program.”); D.I. 29-5, at 6; D.I. 29-7, at 3.
10   There is no factual allegation—in the Amended Complaint or the many exhibits
11   attached thereto—that supports the assertion Pfizer or BioNTech used mNeonGreen
12   with respect to any products that do not require FDA authorization, or even with
13   respect to vaccine candidates beyond these four clinical candidates. The Court need
14   not accept such conclusory assertions, especially when they are not even supported
15   by the very exhibits attached to the Amended Complaint. See, e.g., DriveCam, Inc. v.
16   SmartDrive Sys., Inc., No. 11-CV-0997-H (RBB), 2012 WL 13175930, at *7 (S.D.
17   Cal. Mar. 26, 2012) (dismissing trade secret misappropriation claim where the
18   complaint did “not allege factual content allowing a reasonable inference that a
19   specific individual . . . misappropriated trade secrets.”).
20           Further, the Court need not accept Allele’s “winnowing” allegations because
21   they are implausible. Even according to the Amended Complaint, the alleged
22   neutralization assay is not an early-stage screening assay run on vast numbers of
23   candidates. It is alleged that Pfizer and BioNTech purportedly infringed the ’221
24   patent by testing the blood samples of patients who received the vaccine during
25   clinical trials with a neutralization assay that involves mNeonGreen. D.I. 29, ¶¶ 37–
26   38; D.I. 29-5, at 22. The Amended Complaint does not and cannot allege any factual
27   support for the nonsensical claim that Pfizer and BioNTech performed this process of
28   human clinical trial testing with an “unmanageable” number of untested vaccine

      {02327636}               15       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.367 Page 21 of 28



 1   candidates. See Ewing v. Integrity Cap. Sols., Inc., No. 16-CV-1469-JLS-MDD,
 2   2017 WL 758402, at *2 (S.D. Cal. Feb. 27, 2017) (determining whether allegation is
 3   plausible is a “context-specific analysis involving the Court’s ‘judicial experience
 4   and common sense.’” (quoting Iqbal, 556 U.S. at 678). Just the opposite—as noted
 5   above, Allele’s own exhibits discuss testing a limited number of vaccines during
 6   clinical trials.
 7           Finally, Allele’s bald and self-contradictory assertions of “winnowing” would
 8   fall within the safe harbor even if they did not suffer the defects discussed above.
 9   Once again, Merck and Integra are instructive. In Merck, the Supreme Court
10   specifically held that using a patented invention to narrow the number of potential
11   drug candidates is protected by the safe harbor. See Merck, 545 U.S. 203–07.
12   “Properly construed, § 271(e)(1) leaves adequate space for experimentation and
13   failure on the road to regulatory approval.” Id. at 207. Here, too, application of the
14   safe harbor is not limited to experiments that occur “after there has been a final
15   selection of the product that is proposed for clinical trials.” Integra Lifesciences I,
16   496 F.3d at 1346.
17 III.      The Alleged Use of Clinical Trial Data for Commercial Purposes is Not an
18           Infringing Activity
19           Allele’s Amended Complaint further alleges that Pfizer and BioNTech used
20   data from clinical testing for a variety of alleged “commercial purposes,” in addition
21   to the submission of that data for FDA approval purposes. See, e.g., D.I. 29, ¶ 44.
22   But Allele again misunderstands the nature of what activities would constitute
23   infringement and the legal scope of the safe harbor. The use or disclosure of data
24   from clinical testing is not an act of infringement, regardless of safe harbor immunity.
25   See Telectronics, 982 F.2d at 1524 (“[D]isclosure of clinical trial data cannot, in and
26   of itself, constitute an infringing activity.”); see also Classen, 786 F.3d at 898
27   (“[S]ubsequent disclosure or use of information obtained from an exempt clinical
28   study, even for purposes other than regulatory approval, does not repeal that

      {02327636}               16       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.368 Page 22 of 28



 1   exemption of the clinical study . . . .”); Abtox, 122 F.3d at 1030 (safe harbor allows
 2   use of test data “for more than FDA approval”).
 3           To plead a legally cognizable claim of infringement, the alleged infringing act
 4   must relate to the use of an invention. Edwards Lifesciences Corp. v. Meril Life Scis.
 5   PVT. Ltd., No. 19-CV-06593-HSG, 2020 WL 6118533, at *9 (N.D. Cal. Oct. 16,
 6   2020). (“[T]he only relevant acts are those that would otherwise constitute patent
 7   infringement under Section 271.”). If the alleged infringing use of the invention is
 8   reasonably related to obtaining FDA approval, then any “intent or alternative uses are
 9   irrelevant to [the defendant’s] qualification to invoke the section 271(e)(1) shield.”
10   Abtox, 122 F.3d at 1030; see also Intermedics, 775 F. Supp. at 1284 (the safe harbor
11   “is not concerned in this setting with motives, purposes, or ulterior designs. Instead,
12   the law is concerned only with actual uses.”).
13           Common sense dictates the same conclusion: as courts have recognized, all
14   clinical testing by drug companies is performed with a commercial purpose of
15   securing government approval to market a drug. See Intermedics, 775 F. Supp. at
16   1280. “If a party were to lose the exemption every time a business purpose was
17   detectable in its otherwise infringing activities, the exemption would virtually never
18   be available and thus would fail to achieve Congress’ objective.” Id.
19           This is a textbook case where allegations of commercialization do not undercut
20   the safe harbor. Allele’s “commercial use” allegations are not even directed to the use
21   of mNeonGreen, but recite alleged commercial activities related to the COVID-19
22   vaccine itself (which is not and cannot be alleged to include mNeonGreen). Allele’s
23   asserted “commercial purposes” for the use of mNeonGreen include “receiv[ing]
24   commercial authorizations for their COVID-19 vaccine outside the United States,”
25   D.I. 29, ¶ 47; “procur[ing] lucrative vaccine contracts,” id.; and “compet[ing] in the
26   marketplace against other COVID-19 vaccines, by highlighting to potential purchasers
27   and users of the vaccine added benefits of using Defendant’s BNT162 vaccine instead
28   of other vaccines,” id., ¶ 57. Again, each of these allegations is based on actions

      {02327636}               17       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.369 Page 23 of 28



 1   Pfizer and BioNTech purportedly took with respect to the COVID-19 vaccine itself.
 2   There is no, and can be no, allegation that the vaccine contains mNeonGreen, and its
 3   sale and manufacturing are not alleged to infringe the ’221 patent. In other words,
 4   none of the alleged commercial activities with respect to the COVID-19 vaccine are
 5   purported to infringe the ’221 patent. Instead, the allegedly infringing activities were
 6   the use of mNeonGreen in a neutralization assay performed on blood drawn from
 7   clinical trial participants to generate data for regulatory approval. As explained above,
 8   this testing alleged in the Amended Complaint was reasonably related to seeking FDA
 9   emergency use authorization for the vaccine and ultimately full regulatory approval.
10   The alleged activities are protected by the safe harbor regardless of whether
11   Defendants were also motivated by commercial purposes at the time they allegedly
12   performed the testing.
13           It is equally irrelevant whether, as part of their alleged commercialization
14   efforts, Defendants used data from the neutralization assay that was originally
15   generated from clinical trials in support of FDA authorization. Communicating
16   previously generated data is not an act of patent infringement. The “disclosure of
17   clinical trial data cannot, in and of itself, constitute an infringing activity.”
18   Telectronics, 982 F.2d at 1524. The safe harbor therefore allows parties to use
19   “derived test data for fund raising and other business purposes.” Id. at 1525. Courts
20   have accordingly extended safe harbor protection to activities such as “presenting
21   clinical trial data at a [medical] conference, reporting clinical trial progress to
22   investors, analysts and journalists, and describing clinical trial results in a private
23   fund-raising memorandum.” Id. at 1523–24; see also Amgen, Inc. v. Hoechst Marion
24   Roussel, Inc., 3 F.Supp.2d 104, 107–08 (D. Mass. 1998) (safe harbor applies even
25   when a party may have “ulterior motives or alternate purposes” in addition to
26   obtaining FDA approval.”). Pfizer’s and BioNtech’s purported use of mNeonGreen to
27   generate data in clinical testing for FDA authorization does not then fall outside of the
28

      {02327636}               18       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.370 Page 24 of 28



 1   safe harbor simply because Allele asserts that those data were later discussed for other
 2   purposes.
 3 IV.       Allele’s “Research Tool” Allegations Do Not Avoid Application of the Safe
 4           Harbor Statute
 5           The application of the plain language of the safe harbor provision is not upset
 6   by Allele’s allegations characterizing mNeonGreen as a “research tool” that “does
 7   not require government approval for clinical use” and is not otherwise subject to
 8   FDA approval. D.I. 29, ¶¶ 23, 43, 49, 53. The § 271(e)(1) safe harbor covers the use
 9   of any “patented invention,” so long as the use is reasonably related to FDA
10   submission. As Justice Scalia wrote for the Supreme Court in Lilly, the term
11   “patented invention” means just that—an invention that has been patented. See Lilly,
12   496 U.S. at 665 (the “phrase ‘patented invention’ in § 271(e)(1) is defined to include
13   all inventions” (emphasis added)); see also 35 U.S.C. § 271(e)(1) (referring to
14   “patented invention” without further qualification). Merely calling a patented
15   invention a “research tool” does not exempt it from this broad definition.
16           Not surprisingly then, courts routinely hold that the use of an alleged “research
17   tool” by a party generating information about its drug product for submission to the
18   FDA is protected by the safe harbor. Take Katz v. Avanir Pharms., No. 06-cv-0496-
19   DMS (LSP), 2007 WL 9776599, at *6 (S.D. Cal. Aug. 21, 2007), in which Judge
20   Sabraw held that the use of a patented assay “to screen compounds as part of
21   [defendant’s] IgE drug development program” is protected by the § 271(e) safe
22   harbor. Id. at *6. Judge Sabraw directly rejected the argument that the patented
23   assay does not qualify for § 271(e)(1) because it was asserted to be “a research tool
24   rather than a patented compound.” Id. at *7. Rather, “the statute itself exempts the
25   use of ‘patented invention[s],’ and the Supreme Court has given the statute a broad
26   interpretation.” Id. (citing Merck, 545 U.S. at 193).
27           More recently, Judge Forrest of the Southern District of New York rejected the
28   notion that characterizing a patented invention as a research tool is sufficient to

      {02327636}               19       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.371 Page 25 of 28



 1   exempt it from being a “patented invention” under the meaning of the statute. Teva,
 2   2013 WL 3732867, at *1, 7–9. The court found that the safe harbor covers
 3   “polypeptide markers” used as an alleged research tool to characterize the active
 4   ingredient in a drug to generate data for FDA submission. Id. at *7–9; see also
 5   Classen, 786 F.3d at 897 (safe harbor protects use of patented method to analyze data
 6   on commercially available drugs); Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer,
 7   Inc., No. 95-cv8833-RPP, 2001 WL 1512597, at *3 (S.D.N.Y. Nov. 28, 2001)
 8   (“‘patented invention’ means all patented inventions or discoveries”).3
 9              Of course, as with any other kind of patented invention, the use of a patented
10   invention alleged to be a “research tool” may not be protected by the safe harbor if,
11   unlike the allegations in the complaint discussed above, it is not reasonably related to
12   an FDA submission. For instance, in Proveris Sci. Corp. v. Innovasystems, Inc., 536
13   F.3d 1256 (Fed. Cir. 2008), the accused infringer made an optical spray analyzer
14   (“OSA”) device which it then sold to customers that were not parties to the suit.
15   Those customers in turn used the device to “study and optimize the delivery of various
16   aerosol-based drugs.” Id. at 1258. The Federal Circuit found the seller of the OSA
17   was not exempt from patent infringement simply because they sold a patented
18   invention that their customers (who had not been accused of infringement) might
19   arguably use to generate information for the FDA. Id. at 1265–66; see also Momenta
20
21   3
       In a case involving different alleged facts, one district judge in Illinois made a broad
22   statement that “only ‘patented inventions’ for which regulatory approval is required
     fall within the scope of the safe harbor exemption.” PSN Ill., LLC v. Abbott Labs.,
23   No. 09 C 5879, 2011 WL 4442825, at *5 (N.D. Ill. Sept. 20, 2011). Taken at face
24   value, that statement contradicts the language of the statute and the Supreme Court’s
     interpretation, see Lilly, 496 U.S. at 665, and it is also inconsistent with how the
25   Federal Circuit has subsequently applied the safe harbor. See, e.g., Classen, 786 F.3d
26   at 897 (involving an alleged research tool and finding immunity). Indeed, the
     Southern District of New York expressly declined to follow PSN Illinois, and
27   characterized the decision as “either wrong or irrelevant.” Teva, 2013 WL 3732867,
28   at *8–9.

         {02327636}               20       Case No. 20-cv-01958-H (AGS)
            DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.372 Page 26 of 28



 1   Pharms., Inc. v. Teva Pharms. USA Inc., 809 F.3d 610, 619, 621 (Fed. Cir. 2015)
 2   (noting that research tools “may” not be covered while also recognizing that
 3   preclinical research can be an activity that falls within the safe harbor). Likewise, as
 4   discussed above, see supra pp. 13–16, using a patented invention solely for basic
 5   research without relation to a specific drug candidate or FDA submission may not be
 6   covered by the safe harbor. See Isis Pharm., Inc. v. Santaris Pharma A/S Corp., No.
 7   11-cv-2214-GPC-KSC, 2014 WL 794811, at *1, *13 (S.D. Cal. Feb. 27, 2014)
 8   (factual issue as to whether the accused infringer was merely providing basic research
 9   services on behalf of another company); PSN Ill., 2011 WL 4442825, at *1 (finding
10   use was merely screening “thousands of potential drug candidates for activity”).
11           Unlike in those cases, Allele does not allege that Pfizer and BioNTech sell
12   mNeonGreen to third parties or that the acts of infringement are not related to clinical
13   trial testing of COVID-19 vaccine drug products regulated by the FDA. To the
14   contrary, the Amended Complaint alleges that Defendants obtained an assay
15   containing mNeonGreen from a third party, UTMB, and then used that assay
16   “[t]hroughout each of Phases I and II of their COVID-19 vaccine trial.” D.I. 29, ¶ 37;
17   see also id., ¶¶ 3, 23, 38, 43, 56. This is exactly the kind of conduct the safe harbor
18   immunizes. Thus, regardless of whether Allele alleges that mNeonGreen is a
19   “research tool,” the invocation of that phrase does not negate the plain language and
20   application of § 271(e)(1). The alleged use of the patented invention to generate
21   information for the FDA in support of regulatory approval for the COVID-19 vaccine
22   entitles Defendants to the protection of the safe harbor.
23                                       CONCLUSION
24           Because the alleged infringing activity in Allele’s Amended Complaint is
25   protected by the statutory safe harbor, this Court should dismiss the Amended
26   Complaint under Rule 12(b)(6).
27
28

      {02327636}               21       Case No. 20-cv-01958-H (AGS)
         DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.373 Page 27 of 28



 1   Respectfully submitted,
 2
     /s/ David J. Noonan                      /s/ Elizabeth L. Brann
 3   NOONAN LANCE BOYER &                   PAUL HASTINGS LLP
     BANACH                                 Elizabeth L. Brann (SBN 222873)
 4
     David J. Noonan (SBN 55966)            elizabethbrann@paulhastings.com
 5   Genevieve M. Ruch (SBN 285722)         4747 Executive Drive, 12th Floor
     701 Island Avenue, Suite 400           San Diego, CA 92121
 6
     San Diego, CA 92101                    Telephone: 858-458-3000
 7   Telephone: 619-780-0880                Facsimile : 858-458-3005
     Facsimile: 619-780-0877
 8
 9   WILLIAMS & CONNOLLY LLP                Bruce M. Wexler*
     Thomas H. L. Selby*                    brucewexler@paulhastings.com
10
     Stanley E. Fisher*                     Merri C. Moken*
11   Charles L. McCloud*                    merrimoken@paulhastings.com
12   Michael Xun Liu*                       200 Park Avenue
     725 Twelfth Street, N.W.               New York, NY 10166
13   Washington, DC 20005                   Telephone: 212-318-6000
14   Telephone: 202-434-5000                Facsimile 212-319-4090
     Facsimile: 202-434-5029                * Admitted pro hac vice
15   * Admitted pro hac vice
16                                          Attorneys for Defendants BioNTech SE
     Attorneys for Defendant Pfizer Inc.    and BioNTech US, Inc.
17
18
19
20
21
22
23
24
25
26
27
28

     {02327636}               22       Case No. 20-cv-01958-H (AGS)
        DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case 3:20-cv-01958-H-AGS Document 37-1 Filed 03/26/21 PageID.374 Page 28 of 28



 1                             SIGNATURE CERTIFICATION
 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures Manual, I hereby certify that the content of this document is
 4   acceptable to Elizabeth L. Brann, counsel for Defendants BioNTech SE and
 5   BioNTech US, Inc., and that I have obtained Ms. Brann’s authorization to affix her
 6   electronic signature to this document.
 7
 8   Dated: March 26, 2021               NOONAN LANCE BOYER & BANACH LLP
 9
10                                   By:/s/ David J. Noonan
                                        David J. Noonan
11
                                        Genevieve M. Ruch
12                                      Attorneys for Defendant
                                        Pfizer, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02327636}               23       Case No. 20-cv-01958-H (AGS)
        DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
